Citation Nr: 9911910	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-49 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) and anxiety disorder, currently 
evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for shell fragment 
wound of the left shoulder (minor), currently evaluated as 10 
percent disabling.

3.  Entitlement to an effective date prior to March 9, 1994 
for the 50 percent disability evaluation for PTSD.

4.  Whether the Regional Office committed clear and 
unmistakable error in its January 1975 rating decision 
reducing the veteran's 10 percent disability evaluation for 
an anxiety disorder to a noncompensable evaluation.

5.  Entitlement to an increased evaluation for shell fragment 
wound/dislocation of right shoulder with total shoulder 
replacement (major), currently evaluated as 30 percent 
disabling.

6.  Entitlement to an evaluation in excess of 20 percent for 
shell fragment wound/dislocation of the right shoulder, after 
August 17, 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to November 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from November 1994, August 1995, and September 1996 
rating decisions by the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO). 
In a July 1997 statement, the veteran indicated that he was 
withdrawing the issues of service connection for arthritis of 
the cervical spine as secondary to a shell fragment wound of 
the neck and entitlement to an increased evaluation for shell 
fragment wound of the neck, currently evaluated as 10 percent 
disabling.  Following the receipt of additional evidence, the 
RO increased the veteran's 30 percent evaluation for PTSD and 
anxiety disorder to 50 percent effective March 9, 1994.

The veteran and his representative appeared before a Member 
of the Board at a hearing at the RO in December 1998.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his PTSD disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

At his December 1998 hearing, the veteran appeared to raise 
the issue of service connection for his right hip.  The RO 
has not had an opportunity to act upon this issue and 
therefore, all steps required for jurisdiction have not been 
satisfied.  Accordingly, the case is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by anxiety, 
depression, panic attacks, nightmares, irritability, 
isolation, agoraphobia, suicidal and homicidal ideations 
without plans or intent, and a GAF scores ranging from 30-58.  

2.  The veteran's PTSD has been shown to be productive of 
total occupational and social impairment.  

3.   The residuals of the veteran's left shoulder shell 
fragment wounds are manifested by subjective complaints of 
pain and weakness, abduction movement against firm resistance 
of 70 degrees, and limited range of motion due to pain and 
fatigue.

4.  In January 1975, the RO proposed to reduce the veteran's 
service-connected anxiety reaction from 10 percent to 
noncompensable effective April 1, 1975.  The veteran did not 
submit a notice of disagreement.  That decision is final. 

5.  Neither the veteran nor his representative has identified 
any undebatable error of fact or law in January 1975 rating 
decision reducing the anxiety reaction to a noncompensable 
evaluation.

6.  The January 1975 decision was supported by the evidence.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for 
PTSD and anxiety reaction disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.132 and Diagnostic Codes 9400-9411 (1998).

2.  The criteria for a 20 percent evaluation for shell 
fragment wound of the left shoulder (minor) have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Code 5201-5301 (1998). 

3.  There is no clear and unmistakable error in the January 
1975 rating decision reducing the veteran's service-connected 
anxiety reaction to a noncompensable evaluation.  38 C.F.R. 
§ 3.105(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased disability evaluations

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented claims that are plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992); see also 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  The Board 
accordingly finds that all relevant facts have been properly 
developed, and that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

A.  PTSD and anxiety disorder

Service connection for anxiety reaction disorder was granted 
by the RO by means of a January 1972 rating decision 
following review of the relevant evidence, which included 
service medical records showing that the veteran incurred 
inservice combat injuries, was diagnosed with combat fatigue 
and situational anxiety reaction during service, and the 
report of a December 1971 VA psychiatric examination 
diagnosing mild anxiety reaction disorder.  The RO assigned a 
10 percent rating for that disability. 

Following December 1973 and December 1974 VA psychiatric 
examinations in which examiners found the veteran's anxiety 
reaction disorder to be in remission, the RO, in a January 
1975 rating decision, reduced the veteran's 10 percent 
evaluation to noncompensable effective April 1, 1975.  In the 
April 1974 rating decision, the RO noted that the disorder 
was in remission and that a future examination would be 
scheduled.  In essence, the RO decided to confirm improvement 
with a second examination.

The veteran contends that his PTSD is more severe than the 
rating that is currently in effect, and that increased 
compensation is warranted.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  On and before November 
6, 1996, the rating schedule directed that a 50 percent 
disability evaluation was warranted for either an anxiety 
reaction or PTSD when there was considerable impairment in 
the veteran's ability to establish or maintain effective or 
favorable relationships with people and that his reliability, 
flexibility, and efficiency levels be so reduced by reason of 
his psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
required that the veteran's ability to establish and maintain 
effective or favorable relationship be so adversely affected 
as to result in virtual isolation in the community and that 
the psychoneurotic symptoms be totally incapacitating to 
result in demonstrably inability to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Code 9400 
(1996).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including anxiety reactions. 
Under the amended rating schedule, a 50 percent disability 
evaluation is warranted for either a anxiety reaction or PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.
A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting herself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v 
Derwinski, 1 Vet. App. 308 (1991).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

A February 1994 letter from a social worker at a Vet Center 
indicates that the veteran reported that he has experienced 
severe anxiety problems with anger, depression, intrusive 
thoughts, explosive temper, emotional numbing, and problems 
with intimate relationships since his discharge from service.  
The veteran also gave his military history which included two 
tours in Vietnam with combat wounds and seeing many friends 
killed.

In an April 1994 VA examination, the examiner noted that the 
veteran's life following his discharge from service was 
characterized by considerable instability with regard to 
employment and significant relationships.  The veteran 
reported intrusive thoughts of Vietnam battle scenes during 
waking hours and frequently feels as though he is back in 
Vietnam.  The veteran described an increased startle response 
to loud noises in which he will duck and take cover.  He 
stated that he tries to avoid reminders of  Vietnam.  The 
veteran complained of depressed mood, emotional numbing, 
irritability, feelings of anger, sleep difficulties with 
nightmares of Vietnam.  On mental status evaluation, the 
veteran was cooperative, alert and fully oriented.  There 
were no indications of psychotic thought processes, such as 
hallucinations or delusions.  His thinking was goal directed 
and logical and he denied any suicidal or homicidal thoughts.  
His affective expression was appropriate and his mood was 
euthymic.  There were no impairments in concentration or 
memory and his judgment was satisfactory.   The veteran 
underwent several psychological tests which indicated 
anxiety, anger, tension, restlessness, irritability, 
suspiciousness, and social discomfort.  The diagnoses were 
PTSD and cocaine abuse, now in full remission.  His Global 
Assessment of Functioning (GAF) score was 58.  

An April 1994 VA social and industrial survey revealed that 
the veteran was divorced and was currently working.  The 
assessments were moderate impairment in his ability to 
establish and maintain favorable relationships and minimal 
impairment in his industrial impairment.  In a November 1994 
rating decision, the RO increased the veteran's 
noncompensable evaluation to 30 percent for his anxiety 
disorder to include PTSD.

VA treatment records from October 1994 to May 1995 show 
treatment primarily for his physical disabilities and include 
notations of diagnosis of PTSD with depression.

At a September 1995 VA examination, the veteran reported that 
he was unemployed due to physical and mental problems.  He 
stated that he had not had a stable job or relationship due 
to his nightmares and memories of Vietnam.  On mental status 
examination, he was alert, oriented, casually dressed, and 
somewhat guarded but cooperative.  His speech was appropriate 
but rapid and goal directed.  Affect was blunted and at time 
labile and his mood was dysphoric and fluctuating.  His motor 
activity was somewhat tense, but there were no bizarre 
gestures.  The veteran had good recent, remote, and immediate 
memory with very vivid memory of Vietnam events.  Judgment 
was adequate and insight was fair.  There was no evidence of 
thought disorder or perceptual disturbances.  The diagnoses 
were PTSD and mild to moderate dysthymic disorder with 
depressive features.  His GAF score was 50.  The examiner 
specifically noted that the veteran's subjective symptoms 
indicate that his PTSD has affected his life in general and 
he has a hard time putting it aside and getting on with his 
life.

Combat group therapy records from September 1995 to November 
1995 reveal that the veteran participated in therapy sessions 
dealing with his chronic PTSD.  

VA treatment records from July 1995 to April 1996 show 
treatment primarily for his physical disabilities and include 
notations of diagnosis of PTSD with depression and refills of 
medications.  VA treatment records from November to December 
1996 show that the veteran complained of mood swings, 
isolation, withdrawal, depression, insomnia, flashbacks, 
intrusive thoughts and hypervigilance.  He reported that he 
was unemployed and divorced.  On evaluation, the veteran 
denied suicidal or homicidal tendencies, was fully oriented 
and had good attention.  He was anxious and depressed and 
overreacted to stimuli.  The assessments included PTSD, panic 
disorder, and depression.  A GAF score of 40-45 was noted in 
November 1996.  In December 1996, the GAF score was 45.

A June 1997 statement from the veteran's pension trust shows 
the number of hours the veteran worked, as reported by his 
employers, from 1973 to present.  The report indicates only 
107 hours worked in 1994, 9 hours worked in 1995, 0 hours 
worked in 1996, and 58 hours worked in 1997.  A December 1997 
VA treatment record indicates the veteran continues to have 
nightmares, arousal symptoms, hypervigilance, irritability, 
reliving experiences, poor focus, memory problems, paranoia, 
agoraphobia, panic, isolation, difficulty controlling anger, 
and homicidal ideations with no plans.  The diagnoses were 
PTSD, panic disorder, agoraphobia, mood disorder, and 
avoidant personality.  His GAF score was 40 with a maximum of 
45 for the past year.

At a July 1998 psychiatric examination for VA compensation 
purposes, the veteran reported feeling depressed, angry, 
hypervigilant, and untrusting of anyone.  He complained of 
hallucinations of Vietnam with feelings of imminent danger.  
He reported having had thoughts of suicide and wondering why 
he is still here but has no current plans or intent to kill 
others.  The veteran stated that he has recurrent and 
intrusive thoughts and dreams of Vietnam as well as 
flashbacks and has trouble sleeping.  He described feeling 
uncomfortable in crowds and has difficulty controlling his 
impulses, especially his anger.  He also reported 
experiencing panic attacks at least twice per week.  The 
veteran stated that he has a sense of a foreshortened future.  
The veteran reported that he recently worked in February 
1998, but that his employment has been unstable due to his 
physical and mental problems.  On mental status examination, 
he was alert, cooperative, pleasant and relaxed.  His mood 
was mildly depressed and his affect constricted.  His speech 
was fluent with retardation and there were no loose 
associations, tangentiality or circumstantiality.  His recent 
and remote memory was intact, but his immediate recall was 
impaired.  His judgment and insight were good.   The 
diagnosis was PTSD with a GAF of 57.

Based on the additional evidence of record, the RO, in a 
September 1998 rating decision, increased the veteran's 30 
percent evaluation for PTSD and anxiety disorder to 50 
percent effective March 9, 1994.

VA outpatient treatment records from 1996 to January 1999 
reveal that the veteran complained of nightmares, flashbacks 
and thoughts of Vietnam and exhibited agitation, agoraphobia, 
depression, hypervigilance, and anger.  A behavioral 
assessment work-up dated from August 1998 to October 1998 
shows the veteran's chief complaints include anxiety, self 
victimization behavior, nightmares, arousal symptoms, 
irritability, memory problems, paranoia, agoraphobia, mood 
swings, and homicidal and suicidal ideas.  On mental status 
examination, the examiner noted that the veteran had 
depressed mood and constricted affect with poor memory, 
decreased cognitive functioning, decreased attention, and 
decreased concentration. He was alert and cooperative, and 
displayed normal thought processes and associations.  The 
diagnoses included PTSD, panic disorder, and major depression 
with a GAF of 30 with the highest functioning of 40 within 
the past year.  

In a November 1998 letter, a VA physician stated that he has 
treated the veteran since November 1996 for PTSD, panic 
disorder, major depression, and paranoia.  The VA physician 
reported that the veteran has been treated with individual 
and group therapy as well as medication management, but that 
his disability has not improved.  The physician opined that 
the veteran is totally disabled with a GAF of 30.  

The veteran appeared before a Board Member at a December 1998 
hearing at the RO.  The veteran testified that he currently 
takes Prozac and Valium and is seen monthly for his PTSD.  
The veteran reported that he suffered from flashbacks and 
intrusive thoughts of Vietnam and gave an example of when he 
was called by his last name made him think of Vietnam as he 
was called by his last name there.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 31- 40 is 
described as some impairment in reality testing or 
communication (e.g., speech is illogical at times, obscure or 
irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, is unable to 
work).  A GAF score of 41-50 is defined in the DSM IV as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Although the GAF score does 
not neatly fit into the rating criteria, the Board is under 
an obligation to review all the evidence of record.  The fact 
that evidence is not neat does not absolve the Board of this 
duty.  The Court, in Carpenter v. Brown, 8 Vet.App.240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.  In light of the embracing of 
the GAF scale, its definition, and the use of DSM IV in 
Carpenter, the Board concludes that the GAF score and the 
meaning of the score may be considered without prejudice to 
the veteran.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The evidence contains several opinions from professionals 
that the veteran is not employable due to his psychiatric 
disorder.  Supporting these opinions are GAF scores ranging 
from 30-45 and documentation revealing that the veteran has 
worked minimal hours since 1994.  Other evidence reflects 
much improved GAFs and less severe symptoms.  Obviously, the 
evidence is in conflict.  In this case, treating examiners 
have reportedly determined that there is total unemployment, 
where as examinations for compensation and pension purposes 
have contrasted the treatment reports.  In this case, the 
Board concludes that the opinions of the long-term treating 
personnel are more probative than snapshot examinations 
conducted for compensation purposes.  The evidence creates 
doubt as to the degree of the veteran's impairment.  That 
doubt must be resolved in favor of the veteran. 

Furthermore, the Board notes that as the veteran's claim for 
increased rating was filed prior to the change in the 
regulations, the most favorable version of the regulations in 
the instant case are those that were in existence prior to 
November 1996.   Therefore, the veteran is entitled to a 
total disability rating for his service-connected anxiety 
reaction under 38 C.F.R.§  4.132, Diagnostic Code 9400, 9411 
(1996).  See Cohen v. Brown, 10 Vet. App. 128, 139 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 311-312 (1991).  
Accordingly, the Board concludes that the evidence of record 
supports the grant of a 100 percent evaluation for the 
veteran's PTSD and anxiety disorder.
 
B. Left shoulder shell fragment wound residuals

Service connection for shell fragment wounds of the left 
shoulder was granted by the RO by means of a March 1971 
rating decision following review of the service medical 
records showing that the veteran incurred shrapnel wounds and 
shell fragment wounds to the bilateral upper back, left arm, 
and left posterior neck, and the report of a January 1971 VA 
orthopedic examination indicating complaints of left shoulder 
dislocation and x-ray evidence revealing a retained foreign 
body in the area of the left humerus.  The RO assigned a 10 
percent rating for shrapnel wounds of the left shoulder.  In 
a January 1972 rating decision following a December 1971 VA 
examination, the RO continued the veteran's 10 percent 
evaluation, but recharacterized the disability as shell 
fragment wounds of the left shoulder.  VA examinations in 
December 1973 and December 1974 showed no changes in the left 
shoulder from earlier examinations.  The RO continued the 
veteran's 10 percent evaluation for shell fragment wounds of 
the left shoulder in the January 1975 rating decision.

The veteran contends that his shell fragment wounds of his 
left shoulder are more severe than the rating that is 
currently in effect, and that increased compensation is 
warranted.

As noted above, disability evaluations are determined by 
comparing the veteran's current symptomatology with the 
criteria set forth in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  A 
20 percent evaluation requires moderate injury to Muscle 
Group I (extrinsic muscles of shoulder girdle: (1) Trapezius; 
(2) levator scapulae; (3) serratus magnus).  A 30 percent 
evaluation requires moderately severe injury.  38 C.F.R. Part 
4, Diagnostic Code 5301 (1998).  A 20 percent disability 
evaluation is warranted for limitation of motion of the major 
arm when motion is possible to the shoulder level.  A 30 
percent evaluation requires that motion be limited to a point 
midway between the side and shoulder level.  38 C.F.R. Part 
4, Diagnostic Code 5201 (1998).  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. 
§ 4.71, Plate I (1998).  

The provisions of 38 C.F.R. § 4.56 (1998) offer guidance for 
evaluating muscle injuries caused by various missiles and 
other projectiles.  The Board observes that that 38 C.F.R. 
§ 4.56(d) recodified the provisions of 38 C.F.R. 
§ 4.56(a)-(d) in effect prior to July 3, 1997 without 
substantive change.  The regulation directs, in pertinent 
part, that: 

 (c)  For VA rating purposes, the 
cardinal signs and symptoms of muscle 
disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement.  
(d)  Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 
  (1)  Slight disability of muscles-(i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  
  (ii)  History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  
  (iii)  Objective findings.  Minimal 
scar. No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  
  (2)  Moderate disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. 
  (ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  
  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  
  (3)  Moderately severe disability of 
muscles-(i)  Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
  (ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. 
  (iii)  Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  
  (4)  Severe disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  
  (ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  
  (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: 
  (A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile. 
  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle. 
  C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests. 
  (D)  Visible or measurable atrophy.  
  (E)  Adaptive contraction of an 
opposing group of muscles.  
  (F)  Atrophy of muscle groups not in 
the track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle.  
  (G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).    

At an April 1994 VA examination, the veteran reported 
receiving wounds to his neck, upper back, and shoulders 
during Vietnam.  On evaluation, scars were noted on the back 
and shoulder areas with adherence to the underlying soft 
tissue, but were nontender.  Abduction of both shoulders was 
140 degrees and the veteran complained of pain superiorly in 
his left shoulder.  Reflexes and girth measurements were 
equal in the upper extremities, and grip strength on the left 
was 95 pounds.  The diagnoses included shrapnel wounds of the 
both shoulders and both acromioclavicular joints were 
irregular due to old trauma.

A January 1995 VA medical record indicates that the veteran 
was seen complaining of pain in the left shoulder with 
overhead activity.  On evaluation, the examiner noted pain 
posteriorly and anteriorly as well positive apprehension and 
"relocation" signs.  The assessment was left shoulder 
instability.  A February 1995 VA notation shows that the 
veteran reported increased left shoulder symptoms.  A x-ray 
evaluation revealed degenerative joint disease of the left 
shoulder superiorly. 

At a February 1995 VA examination, the veteran complained of 
left shoulder instability and reported that he has been told 
he needed an operation on the left shoulder to overcome the 
instability.  On evaluation, the examiner noted that there 
was full range of motion of the left shoulder, but that there 
was an apprehension sign on trying to test anteroposterior 
stability.  The assessments included status post neck injury 
with left shoulder tendonitis.  In March 1995, VA medical 
records show that the veteran underwent an anterior cruciate 
ligament repair of the left shoulder.  A March 1995 VA 
physical therapy notation indicated that the veteran was 
doing well following anterior cruciate ligament repair of the 
left shoulder and had improved range of motion.  Range of 
motion of the left shoulder showed 140 degrees of flexion and 
72 degrees of abduction.  The assessment was status post 
anterior cruciate ligament repair of left shoulder.

In an August 1995 rating decision, the RO granted temporary 
total rating based on required convalescence for surgery of 
the left shoulder under Paragraph 30.

An April 1996 VA medical notation indicates that the veteran 
was seen complaining of hand numbness and discomfort with a 
history of a left shoulder arthroplasty.  No assessment was 
made.  

At a July 1998 VA examination, the veteran complained of 
constant pain, weakness, limitation of motion, instability, 
dislocation, and inflammation of the left shoulder.  He gave 
a history of shrapnel injury to the left shoulder and a 
subsequent reconstructive surgery of the left shoulder.  He 
reported that he could not hold his arm above his shoulder 
without pain and weakness.  On evaluation, there was evidence 
of point tenderness in the bilateral acromial clavicular 
joint.  Range of motion exercises of the left shoulder 
revealed active flexion to 120 degrees with pain throughout 
and movement against strong resistance to 80 degrees, active 
abduction to 120 degrees with pain at 110 degrees and 
movement against strong resistance to 70 degrees, active 
external rotation to 60 degrees with pain and movement 
against strong resistance to 30 degrees, and active internal 
rotation to 45 degrees wit movement against strong resistance 
to 20 degrees.  The examiner noted that the range of motion 
of the affected joint was additionally limited by pain and 
fatigue with pain having the major functional impact.  X-ray 
evaluation of the left shoulder revealed no abnormality.  The 
diagnoses included limited range of motion of both arms and 
status post open reduction internal fixation of both 
shoulders.

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
service medical records establish that he sustained shell 
fragment wounds to the left shoulder area.  In this case, the 
veteran has reported that he has pain and limited motion.  
This Board Member had an opportunity to observe the veteran 
and finds his statements to be a correct indicator of his 
impairment.  What he described is that he has additional 
limitation of function with use.  Equally important is the VA 
examination disclosing that range of motion was, in fact, 
limited below shoulder level when tested against resistance.  
This reflects weakness or excess fatigability.  The 
regulation clearly states that weight bearing is a related 
consideration.  Based on the examinations and the veteran's 
statements, the veteran has the functional equivalent of 
limitation of motion to shoulder level or slightly below 
shoulder level.  38 C.F.R. §§  4.10, 4.40, 4.45 (1998).

The evidence does not reflect the veteran's left shoulder 
shell fragment wound residuals include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track, loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area, or muscles that swell and 
harden abnormally in contraction indicating severe 
impairment.  Accordingly, the Board concludes that a higher 
evaluation is not warranted for the veteran's left shoulder 
shell fragment wound residuals.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.56, 4.73, and Diagnostic Code 5301 (1998).  

In regard to limited motion and the functional equivalent of 
limited motion, the Board again notes that the veteran's 
testimony and the examinations are in agreement.  There is no 
evidence, testimony or medical, that motion is actually or 
functionally limited midway between side and shoulder level.  
Even if there were such limitation, that would not warrant an 
evaluation in excess of 20 percent.  Rather, there would have 
to be the functional equivalent of limitation of motion to 25 
degrees from the side.  There is no evidence that would 
support such a conclusion.

II.  Clear and Unmistakable Error

The veteran asserts that there was clear and unmistakable 
error in the rating decision of January 1975, which reduced 
his service-connected anxiety reaction disorder to a 
noncompensable evaluation effective April 1, 1975.  Absent 
the filing of a notice of disagreement within one year of the 
date of mailing of the notification of the initial review and 
determination of a veteran's claim and the subsequent filing 
of a timely substantive appeal, a rating determination is 
final and is not subject to revision upon the same factual 
basis except upon a finding of clear and unmistakable error.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.105, 20.302, 
20.1103 (1998).  Absent such action, a rating determination 
is considered to be final and is not subject to review Title 
38 of the Code of Federal Regulations (1998) provides that 
where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a) (1998). 

The Court has determined that "clear and unmistakable error" 
denotes prejudicial error which is patently erroneous on its 
face.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The 
Court has set forth the following three-pronged test to 
determine whether "clear and unmistakable error" is present 
in a prior RO determination: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was "clear and unmistakable 
error" must be based on the record and the law as it existed 
at the time of the challenged prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  The 
Court, in Luallen v. Brown, 8 Vet. App. 92, 94 (1995), stated 
that "the claimant must assert more than mere disagreement 
as to how the facts were weighed and evaluated."  The Court 
noted that in order to raise CUE, "there must be some degree 
of specificity as to what the alleged error is." Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995), citing Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  

In January 1975, a noncompensable evaluation under Diagnostic 
Code 9400 was warranted for neurotic symptoms which may 
somewhat adversely affect relationships with others, but do 
not impair working ability.  A 10 percent evaluation required 
less than definite impairment with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  The evidence upon which the RO formulated its 
January 1975 rating decision consisted of a December 1974 VA 
examination and the veteran's statements.  In the December 
1974 VA examination, the examiner found no evidence of 
involvement in any anxiety or other nervous phenomena, and 
that the veteran was in vocational training to become an 
ironworker and had completed several job assignments.  The 
diagnosis was situational anxiety reaction, in remission.  
Based on this evidence, the RO reduced the veteran's 10 
percent evaluation for an anxiety reaction disorder to a 
noncompensable evaluation.  The veteran was informed in 
writing of this decision in January 1975.  The veteran did 
not file a timely notice of disagreement.

In this instance, the file does not show and the veteran has 
not indicated any evidence that the correct facts were not 
before the adjudicators at the time of the January 1975 
rating decision.  The Board's independent review has not 
disclosed the incorrect application of law or regulations. 
The veteran has not clearly identified and the Board does not 
find undebatable error in the RO's January 1975 decision 
reducing the veteran's 10 percent evaluation for an anxiety 
reaction to a noncompensable evaluation effective April 1, 
1975.  Mere disagreement with how evidence is weighed is not 
clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 
44 (1993).  The 10 percent evaluation had been based on a 
finding of a mild disorder.  The decision to reduce was based 
on two examinations disclosing improvement with an 
intervening rating decision continuing the evaluation pending 
confirmation of such improvement.  Accordingly, the veteran's 
claim of clear and unmistakable error in a January 1975 
rating decision is denied. 
  

ORDER

A 100 percent evaluation for PTSD and anxiety reaction 
disorder is granted.  A 20 percent evaluation for shell 
fragment wound residuals of the left shoulder (minor) is 
granted.  These grants are subject to the controlling 
regulations applicable to the payment of monetary benefits.  
The veteran's claim of clear and unmistakable error in the 
January 1975 rating decision is denied.


REMAND

The Board notes that the Vet Center, in a February 1994 
letter, stated that the veteran had been seen in both 
individual and group therapy.  However, there are no records 
in the claims filed which indicate the date he began 
treatment.  According to 38 C.F.R. § 3.400(o)(2) (1998), the 
effective date of a increase in disability compensation is 
the earliest date by which it is factually ascertainable in 
disability had occurred if the claim is received within one 
year of such date. 

At his December 1998 Travel Board hearing, the veteran 
contended that the residuals of the shell fragment wound to 
his right shoulder resulted in surgical intervention and are 
much worse than currently evaluated.  According to evidence 
of record, the veteran's residuals of shell fragment wound to 
the right shoulder included some penetrating pieces of 
shrapnel in the muscles.  He advanced that his right shoulder 
shell fragment wound is currently symptomatic and productive 
of significant physical impairment. The Board finds that the 
recent documentation of record is unclear as to whether the 
veteran currently has any retained metallic foreign bodies 
associated with his shell fragment wound residuals and what 
specific muscle groups, if any, are affected by his shell 
fragment wound residuals.  The Board observes that the July 
1998 contract VA examination neither identifies the affected 
muscle groups and the associated muscle impairment; describes 
the path of each wound; nor grades the strength of the 
involved muscle groups. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request authorization to obtain his 
treatment records from the Vet Center.  
The RO should then contact the Vet Center 
in Anaheim, California and request all 
1993 and 1994 records.

2.  The RO should schedule the veteran 
for a VA examination to accurately 
determine the current nature and severity 
of his service-connected right shoulder 
shell fragment wound residuals.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
identify the muscle groups affected by 
the veteran's right shoulder shell 
fragment wound residuals, the limitation 
of activity imposed by those 
disabilities, and any associated pain 
with a full description of the affect of 
the disabilities upon his ordinary and 
vocational activities.  Any muscle 
injury, no matter how slight, must be 
identified.  The path of each wound must 
be described.  The examiner should grade 
strength of the involved muscle groups.  
The examination report should include 
range of motion studies in degrees, the 
presence or absence of pain and the 
presence or absence of excess 
fatigability.  The claims folder should 
be made available to the examiner or 
examiners prior to the examination.  The 
examination report should reflect that 
such a review was conducted.  

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation. 

Following completion of these actions, the RO should review 
the veteran's claims.  Thereafter, in accordance with the 
current appellate procedures, the case should be returned to 
the Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

